            Case 1:20-cv-00175-RP Document 83 Filed 08/23/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 DEAN CHASE,                                        §
                                                    §
         Plaintiff,                                 §
                                                    §
 vs.                                                §
                                                    §                      Civil No. 1:20-CV-175-RP
 RYAN E. HODGE; HELPING HANDS                       §
 CAPITAL, LLC; and STEPHANIE                        §
 HODGE,                                             §
                                                    §
         Defendants.                                §


            PARTIES’ PROPOSED SECOND AMENDED SCHEDULING ORDER


         Pursuant to Federal Rule of Civil Procedure 16, the following Agreed Second Amended

 Scheduling Order is issued by the Court:

       1.       A report on alternative dispute resolution in compliance with Local Rule CV-88

shall be filed on or before November 1, 2021.

       2.       The parties asserting claims for relief shall submit a written offer of settlement to

opposing parties on or before November 8, 2021, and each opposing party shall respond, in

writing, on or before December 8, 2021. All offers of settlement are to be private, not filed. The

parties are ordered to retain the written offers of settlement and responses so the Court may use

them in assessing attorney’s fees and costs at the conclusion of the trial.

       3.       All parties asserting claims for relief shall file their designation of testifying experts

and serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure

26(a)(2)(B) on or before January 14, 2022. Parties resisting claims for relief shall file their




                                              Page 1 of 3
            Case 1:20-cv-00175-RP Document 83 Filed 08/23/21 Page 2 of 3




designation of testifying experts and serve on all parties, but not file, the materials required by

Federal Rule of Civil Procedure 26(a)(2)(B) on or before February 11, 2022. All parties shall file

all designations of rebuttal experts and serve on all parties the material required by Federal Rule

of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the extent not already served, 21 days

from the receipt of the report of the opposing expert.

       4.      An objection to the reliability of an expert’s proposed testimony under Federal Rule

of Evidence 702 shall be made by motion, specifically stating the basis for the objection and

identifying the objectionable testimony, within 21 days from the receipt of the written report of

the expert’s proposed testimony, or within 21 days from the completion of the expert’s deposition,

if a deposition is taken, whichever is later.

       5.      The parties shall complete all discovery on or before May 27, 2022.

       6.      All dispositive motions shall be filed on or before June 24, 2022 and shall be

limited to 20 pages. Responses shall be filed and served on all other parties not later than 14 days

after the service of the motion and shall be limited to 20 pages. Any replies shall be filed and

served on all other parties not later than 7 days after the service of the response and shall be limited

to 10 pages, but the Court need not wait for the reply before ruling on the motion.

       7.      The Court will set this case for final pretrial conference at a later time. The final

pretrial conference shall be attended by at least one of the attorneys who will conduct the trial for

each of the parties and by any unrepresented parties. The parties should consult Local Rule CV-

16(e) regarding matters to be filed in advance of the final pretrial conference.

       8.      This    case    is   set   for    JURY     trial   commencing     at   9:00   a.m.    on

___________________________________________, 2022.


                                                Page 2 of 3
          Case 1:20-cv-00175-RP Document 83 Filed 08/23/21 Page 3 of 3




        By filing an agreed motion, the parties may request that this Court extend any deadline

 set in this Order, with the exception of the dispositive motions deadline and the trial date. The

 Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do not

 make timely submissions under this Order.

        SIGNED on _____________________________________________, 20_______.



                                                __________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE
AGREED:

/s/ Thomas Schmidt, signed by permission
____________________________________
C. Thomas Schmidt
Counsel for Plaintiff Dean Chase




Randy R. Howry
Counsel for Defendants Ryan E. Hodge and
Helping Hands Capital, LLC




                                           Page 3 of 3
